-·«;   ,.,;,I,   ;sgc··~••                                                                                                                                            I )
                 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)'                                                              Pagelofl    /    ('.,,



                                                     UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses Committed On or After November l, 1987)
                                                       V.

                                   Genaro Emanuel Ortiz-Sandoval                              Case Number: 3: l 9-mj-23253

                                                                                              Russom Gebreau
                                                                                              Defendant's Attorney


                 REGISTRATION NO. 88136298
                                                                                                                                 AUG 1 ii 2019
                 THE DEFENDANT:
                  !ZI pleadedguiltytocount(s) 1 ofComplaint                              cu,                 ,c '""            . ,;:unr
                                                            ---~--------------rnmrcr-c-c-c-~,,-c~~~-~-
                                                                                      1ovu i l .. ::,:11, i ;,:·; ,~.;c·; :}r· C/•.,i... irOHNIA
                  D was found guilty to count(s)                                                                     BY
                                                                                                                                       ..   ---•"
                                                                                                                                                       "'"' m ,
                             after a plea of not guilty.
                             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                 Title & Section                    Nature of Offense                                                           Count Number(s)
                 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

                   D The defendant has been found not guilty on count(s)
                                                       -------------------
                  •          Count(s)
                                        ------------------
                                                           dismissed on the motion of the United States.

                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                                                 rzl\TIME SERVED                           • ________ days
                   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                   •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Tuesday, August 13, 2019
                                                                                            Date of Imposition of Sentence

                                              /' IL-~-
                                     ,/ /1/' {fl.,,{
                  Received          JI /[){ /
                                   DUSM
                                                                                            Hi!!o.J.il::~OCK
                                                                                            UNITED STATES MAGISTRATE JUDGE



                  Clerk's Office Copy                                                                                                         3:l 9-mj-23253
